                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                  ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                   PROOF OF SERVICE

       I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on the Administrative Office of the United States Courts by sending it

via United States Postal Service certified mail, postage prepaid to One Columbus Circle NE,

Washington, D.C. 20544. A certified mail receipt (No. 70172400000016206778) is attached.

       Delivery was made upon said defendant on March 12, 2020. Confirmation of delivery is

attached.

       This the 20th Day of April, 2020.

                                                          Respectfully Submitted,

                                                          /s/ Cooper Strickland
                                                          Cooper Strickland
                                                          N.C. Bar No. 43242
                                                          P.O. Box 92
                                                          Lynn, NC 28750
                                                          Tel. (828) 817-3703
                                                          cooper.strickland@gmail.com

                                                          Counsel for Plaintiff
USPS.com® - USPS Tracking® Results                                                                                                      4/20/20, 9:23 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 70172400000016206778

              Your item has been delivered to an agent at 11:24 am on March 12, 2020 in WASHINGTON, DC
              20544.




               # Delivered
              March 12, 2020 at 11:24 am




                                                                                                                                                       Feedback
              Delivered, To Agent
              WASHINGTON, DC 20544

              Get Updates       $




                                                                                                                                 $
                  Text & Email Updates


                                                                                                                                 $
                  Tracking History


                                                                                                                                 $
                  Product Information



                                                                 See Less      "




                                       Can’t find what you’re looking for?

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70172400000016206778%2C                                      Page 1 of 2
